TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 20, 2015



                                      NO. 03-15-00277-CR


                                 Robie Lee Lawhon, Appellant

                                                 v.

                                  The State of Texas, Appellee




           APPEAL FROM 20TH DISTRICT COURT OF MILAM COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the district court’s order.

Therefore, the Court affirms the district court’s order. The appellant shall pay all costs relating

to this appeal, both in this Court and the court below.